Citation Nr: 1041534	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee 
patellofemoral arthrosis, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for left knee 
patellofemoral arthrosis, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran reportedly had active duty service from October 1987 
to October 1990, and from January 1991 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in September 2008.  
A statement of the case was issued in December 2008, and a 
substantive appeal was received in February 2009.  

On a substantive appeal received in February 2009, the Veteran 
marked the appropriate box to indicate that he wanted a hearing 
before the Board at the RO.  However, by form received in April 
2009, the Veteran marked the appropriate line to indicate that he 
no longer wanted a hearing and that he wanted his case forwarded 
to the Board for a decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that 2007 to 2008 treatment reports from John 
McCray, DO show that the Veteran was seen for knee pain.  The 
Veteran reported symptoms of locking, popping, giving way, joint 
stiffness, swelling, crepitation, and redness and warmth.  When 
the Veteran was afforded a VA examination in September 2007, he 
complained of knee pain and instability.  In a substantive appeal 
received in February 2009, the Veteran reported that since the 
rating decision (which the Board notes followed the September 
2007 VA examination) he has had more medical issues with his 
knees, and has had surgery. The Board notes that in light of the 
Veteran's suggestion that his disability has undergone a further 
increase in severity since the most recent examination, another 
VA examination is appropriate.  VAOPGCPREC 11-95 (1995).

Furthermore, it appears to the Board that there are outstanding 
medical records regarding the Veteran's surgery.  It is unclear 
to the Board whether the Veteran underwent surgery at a VA 
medical facility or a private medical facility. Nevertheless, 
medical records pertaining to the Veteran's surgery should be 
obtained before the Board can proceed with appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain treatment records regarding 
surgery mentioned by the 
Veteran in a substantive appeal received in 
February 2009.

2.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination to determine the current 
severity of his knee disabilities.  The 
claims folder must be made available to the 
examiner and reviewed in conjunction with 
the examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  

Examination findings should be clearly 
reported to allow for application of VA's 
rating criteria for knee disabilities.  The 
examiner should report range of motion of 
the knees and indicate (in degrees) the 
point at which pain is elicited.  The 
examiner should also report any additional 
functional loss due to weakness, fatigue or 
incoordination, including during flare-ups.  

The examiner should also report whether 
there is evidence of recurrent subluxation 
or lateral instability of the knees and, if 
so, whether it is slight, moderate or 
severe. 

3.  After completion of the above and any 
additional development of the evidence that 
the RO may deem necessary, the RO should 
review the record and determine if the 
claims can be granted.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


